Citation Nr: 1020851	
Decision Date: 06/07/10    Archive Date: 06/21/10

DOCKET NO.  08-27 792	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for hypertension, to 
include as secondary to service-connected Type II diabetes 
mellitus or exposure to herbicides.

2.  Entitlement to service connection for peripheral 
neuropathy of the left leg, to include as secondary to 
service-connected Type II diabetes mellitus or exposure to 
herbicides.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Associate Counsel




INTRODUCTION

The Veteran had active service from February 1969 to April 
1971, and from June 1974 to June 1976.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a  January 2008 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO), in 
Nashville, Tennessee, which denied the above claims.

In his September 2008 Appeal To Board Of Veterans' Appeals 
(VA Form 9), the Veteran requested a video conference hearing 
before a Veterans Law Judge of the Board.  In a subsequent 
October 2009 letter, he stated that he wished to withdraw his 
request for a hearing.  As such, his hearing request is 
considered withdrawn.  38 C.F.R. § 20.704(e) (2009).

The issue of entitlement to service connection for 
hypertension, to include as secondary to service-connected 
Type II diabetes mellitus or exposure to herbicides,  is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The Veteran does not have a current diagnosis of 
peripheral neuropathy of the left leg.  Instead, the November 
2008 VA examiner diagnosed mild neurological deficits 
secondary to lumbar degenerative disc disease.

2.  The Veteran's current left leg disability was not 
manifested during service or until many years after his 
discharge; has not been linked by competent medical evidence 
to his period of active service or to a service-connected 
disability; and was not manifested to a compensable degree 
within any applicable presumptive period.



CONCLUSION OF LAW

The criteria for entitlement to service connection for 
peripheral neuropathy of the left leg, to include as 
secondary to service-connected Type II diabetes mellitus or 
exposure to herbicides, have not been met.  38 U.S.C.A. 
§§ 1101, 1110, 1111, 1112, 1113, 1131, 1137, 1153, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.304, 3.306, 3.307, 
3.309, 3.310 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In the interest of clarity, the Board will initially discuss 
whether the claim has been properly developed for appellate 
review.  The Board will then address the claim on its merits, 
providing relevant VA case law, regulations and statutory 
provisions, the relevant factual background, and an analysis 
of its decision.

Duties to Notify and Assist

In correspondence dated in June 2007, the RO satisfied its 
duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 
2002 & Supp. 2009) and 38 C.F.R. § 3.159(b) (2009).  
Specifically, the RO notified the Veteran of: information and 
evidence necessary to substantiate the claims; information 
and evidence that VA would seek to provide; and information 
and evidence that the Veteran was expected to provide.  The 
RO also notified the Veteran of the process by which initial 
disability ratings and effective dates are established. 
 Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

VA has done everything reasonably possible to assist the 
Veteran with respect to his claim for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002 & Supp. 2009) and 
38 C.F.R. § 3.159(c) (2009).  Service treatment records have 
been associated with the claims file.  All identified and 
available treatment records have been secured.  The Veteran 
has been medically evaluated in conjunction with his claims.  
Thus, the duties to notify and assist have been met.

Service Connection

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease that was incurred in or aggravated by the 
Veteran's active military service.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. § 3.303(a) (2009).  Stated somewhat 
differently, to establish entitlement to service connection, 
there must be: (1) a medical diagnosis of a current 
disability; (2) medical or, in certain cases, lay evidence of 
in-service occurrence or aggravation of a disease or injury; 
and (3) medical evidence of a nexus between an in-service 
injury or disease and the current disability.  Hickson v. 
West, 12 Vet. App. 247, 252 (1999), citing Caluza v. Brown, 7 
Vet. App. 498, 506 (1995), aff'd 78 F.3d 604 (Fed. Cir. 
1996).

Organic diseases of the nervous system will be presumed to 
have been incurred in service if manifested to a compensable 
degree of at least 10-percent disabling within one year after 
service.  This presumption, however, is rebuttable by 
probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Service connection may be demonstrated either by showing 
direct service incurrence or aggravation or by using 
applicable presumptions, if available.  Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).   

Direct service connection generally requires evidence of a 
current disability with a relationship or connection to an 
injury or disease or some other manifestation of the 
disability during service.  Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000).  

A disorder may be service connected if the evidence of record 
reveals that the Veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
subsequent to service.  38 C.F.R. § 3.303(b) (2009); Savage 
v. Gober, 10 Vet. App. 488, 494-97 (1997).  

Evidence that relates the current disorder to service must be 
medical unless it relates to a disorder that may be 
competently demonstrated by lay observation.  Savage, 10 Vet. 
App. at 495-97.  For the showing of chronic disease in 
service, there is a required combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b) 
(2009).  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including relevant service 
records, establishes that the disorder was incurred in 
service.  38 C.F.R. § 3.303(d) (2009).

Where the determinative issue involves medical causation or a 
medical diagnosis, there generally must be competent medical 
evidence to the effect that the claim is plausible; lay 
assertions in this regard generally do not constitute 
competent evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992). 

A layperson is generally incapable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183, 186 (1997).  See also Bostain v. West, 11 Vet. 
App. 124, 127 (1998) citing Espiritu, 2 Vet. App. 494 
(a layperson without the appropriate medical training and 
expertise is not competent to provide a probative opinion on 
a medical matter, to include a diagnosis of a specific 
disability and a determination of the origins of a specific 
disorder).  

Lay testimony is competent, however, to establish the 
presence of observable symptomatology and "may provide 
sufficient support for a claim of service connection."  
Layno v. Brown, 6 Vet. App. 465, 469 (1994).  
When, for example,  a condition may be diagnosed by its 
unique and readily identifiable features, the presence of the 
disorder is not a determination "medical in nature" and is 
capable of lay observation.  In such cases, the Board is 
within its province to weigh that testimony and to make a 
credibility determination as to whether that evidence 
supports a finding of service incurrence and continuity of 
symptomatology sufficient to establish service connection.  
See Barr v. Nicholson, 21 Vet. App. 303 (2007). 

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or 
(3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional.  See Davidson v. 
Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); Jandreau 
v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 
When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is resolved in favor of the 
Veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

As explained, the first and indeed perhaps most fundamental 
requirement for any service-connection claim is there must be 
competent evidence of the existence of the currently claimed 
disability.  See Boyer, 210 F.3d at 1353; Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992) (service connection 
presupposes a current diagnosis of the condition claimed, to 
at least confirm the Veteran has it; without this minimum 
level of proof, there is no valid claim).

A VA examination report dated in November 2008 shows that the 
examiner determined that there was insufficient physical 
evidence to support a current diagnosis of diabetic 
peripheral neuropathy of the lower extremities.  Instead, the 
examiner indicated that the Veteran's current symptoms were 
compatible with mild neurological deficits secondary to 
lumbar degenerative disc disease.  Therefore, the Veteran 
does have a current diagnosis for the precise condition 
claimed.  The Board notes that the Veteran has a current 
diagnosis of peripheral neuropathy in the VA Medical Center 
outpatient treatment records, but further review establishes 
that this diagnosis pertains to the Veteran's upper, and not 
lower, extremities.

The determinative issue is whether the Veteran's current 
disability is attributable to his period of active service.  
See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service.").  See, too, Maggitt v. West, 202 F.3d 
1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 
1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 
(2000); and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 
1998).

The Veteran's service treatment records are unremarkable for 
any report, diagnosis,  or treatment for numbness and 
tingling in the left leg.  On his June 1976 Report of Medical 
History, he did not report complaints of numbness and 
tingling in the left leg.  His active service ended in June 
1976.

Following service, the Veteran was treated at a VA medical 
center beginning in May 2007 for numbness and tingling in the 
left leg.  He left service in 1976 and did not report 
symptoms until over 30 years later.  This intervening lapse 
of so many years between his separation from service and the 
first documented manifestation of this claimed disorder is 
probative evidence against his claim.  See Maxson v. Gober, 
230 F.3d 1330 (Fed. Cir. 2000) (ruling that a prolonged 
period without medical complaint can be considered, along 
with other factors, as evidence of whether an injury or a 
disease was incurred in service which resulted in any chronic 
or persistent disability).  

The Veteran's contentions notwithstanding, the record does 
not demonstrate than any competent medical professional has 
ever attributed the Veteran's asserted disability to his 
period of active service.  The medical evidence of record 
merely recounts the Veteran's self-reported history, without 
independently providing a medical nexus to service, including 
to any trauma he may have sustained or disease contracted.  
In Godfrey v. Brown, 8 Vet. App. 113, 121 (1995), the United 
States Court of Appeals for Veterans Claims (Court) held that 
the Board is not required to accept a medical opinion that is 
based on a reported history and unsupported by clinical 
findings.  See also Leshore v. Brown, 8 Vet. App. 406, 409 
(1995) (holding that evidence which is simply information 
recorded by a medical examiner, unenhanced by any additional 
comment by that examiner, does not constitute competent 
medical evidence); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. 
Cir. 1997) (holding that the Board is entitled to discount 
the credibility of evidence in light of its own inherent 
characteristics and its relationship to other items of 
evidence.)  In short, there is no basis to grant the 
Veteran's claim on a direct incurrence basis.  

The Veteran also claims that his current left leg disability 
is a result of exposure to herbicides (the dioxin in Agent 
Orange) during his tour in Vietnam.  

Diseases associated with exposure to certain herbicide agents 
used in support of military operations in the Republic of 
Vietnam during the Vietnam era will be considered to have 
been incurred in service.  38 U.S.C.A. § 1116(a)(1); 
38 C.F.R. § 3.307(a)(6).  The following diseases are 
associated with herbicide exposure for the purposes of the 
presumption:  chloracne or other acneform disease consistent 
with chloracne, Type II diabetes mellitus, Hodgkin's disease, 
chronic lymphocytic leukemia, multiple myeloma, non-Hodgkin's 
lymphoma, acute and subacute peripheral neuropathy, porphyria 
cutanea tarda, prostate cancer, respiratory cancers (cancer 
of the lung, bronchus, larynx, or trachea), and certain soft-
tissue sarcomas.  38 U.S.C.A. § 1116(a)(2); 38 C.F.R. § 
3.309(e).

VA regulations state that, for the purposes of 38 C.F.R. § 
3.309(e), the term "acute and subacute peripheral neuropathy" 
means "transient peripheral neuropathy that appears within 
weeks or months of exposure to an herbicide agent and 
resolves within two years of the date of onset."  38 C.F.R. § 
3.309(e), Note 2.  For the presumption to apply, the 
Veteran's peripheral neuropathy must have become manifest to 
a degree of 10 percent or more within a year after the last 
date he was exposed to an herbicide agent during service.  
38 C.F.R. § 3.307(a)(6)(ii).

This presumption does not apply to the Veteran, however, 
because he does not have the specific type of peripheral 
neuropathy mentioned - acute and subacute.  Instead, as 
previously  mentioned, he has been diagnosed with mild 
neurological deficits secondary to lumbar degenerative disc 
disease.  See, e.g., the November 2008 VA compensation 
examination.

Even assuming that the VA medical center's diagnosis of 
peripheral neuropathy also pertains to the Veteran's lower 
extremities, this 2008 diagnosis was well beyond the one-year 
presumptive period to otherwise warrant presumptive service 
connection for an organic disease of the nervous system, 
because the presumptive period ended in June 1977 (i.e., one 
year after the Veteran's last day of military service in June 
1976).

Moreover, the assumed peripheral neuropathy of the left leg 
also did not resolve within 2 years of the Veteran's last 
exposure to Agent Orange in Vietnam (keeping in mind that, 
since he served in Vietnam during the Vietnam era (meaning 
between January 9, 1962, and May 7, 1975) it is presumed he 
was exposed to Agent Orange while there).  38 U.S.C.A. § 
1116(f); 38 C.F.R. § 3.307(a)(6)(iii).  As already explained, 
he instead has been treated for numbness and tingling in his 
left leg since at least May 2007, so it clearly has not 
resolved, certainly not within the time required.  Therefore, 
the preponderance of the evidence is against granting the 
Veteran's claim for service connection on a presumptive 
basis.  

The Veteran also asserts that his current left leg disability 
is secondary to his already service-connected Type II 
diabetes mellitus.

A disability may be service connected on a secondary basis if 
it is proximately due to or the result of a service-connected 
condition.  38 C.F.R. § 3.310(a) (2009).  In addition, 
secondary service connection may be established by any 
increase in severity (i.e., aggravation) of a non-service-
connected disease or injury that is proximately due to or the 
result of a service-connected condition. 38 C.F.R. § 3.310(b) 
(2009), see also Allen v. Brown, 7 Vet. App. 439, 448 (1995).

A claim for secondary service connection requires medical 
evidence that connects the asserted secondary disorder to the 
service-connected disability.  Velez v. West, 11 Vet. App. 
148, 158 (1998).  In order to establish entitlement to 
service connection on this secondary basis, there must be (1) 
evidence of a current disability; (2) evidence of a service-
connected disability; and (3) medical evidence establishing a 
nexus (i.e., link) between the service-connected disability 
and the current disability.  See Wallin v. West, 11 Vet. App. 
509, 512 (1998).

Here, there is no medical evidence of record providing this 
required link between the Veteran's left leg and his service-
connected Type II diabetes mellitus.  During the October 2007 
and the November 2008 VA examinations, the examiners 
considered the Veteran's claim that his left leg disability 
was caused by or associated with his service-connected Type 
II diabetes mellitus.  The VA examiners, upon a physical 
examination of the Veteran and a review of the claims file, 
determined that the Veteran's reported symptoms are not 
compatible with a diagnosis of peripheral neuropathy of the 
lower extremities secondary to Type II diabetes mellitus.  In 
particular, the November 2008 VA examiner based this 
conclusion on the fact that the Veteran has consistently 
reported intermittent paralysis of the hips and thighs, 
starting in May 2007.  Prior to May 2007, the Veteran was 
treated for degenerative joint disease of his back with 
complaints of bilateral hip and thigh paralysis during 
prolonged standing and sitting.  

The November 2008 VA examiner stated that the first symptom 
of diabetic peripheral neuropathy is typically numbness and 
tingling in the foot, not the thigh.  Symptoms of sensory 
changes in diabetic peripheral neuropathy begin in the feet 
and progress proximally through the lower extremities.  
Muscle weakness is a late sign of diabetic peripheral 
neuropathy.  Upper extremity symptoms are rarely present 
before the lower extremity sensory deficit has progressed to 
at least the mid-tibia and more often, only after the deficit 
is apparent at the level of the knee.  Electromyograph 
findings consistent with diabetic peripheral neuropathy of 
the lower extremities would also show an abnormal sural 
sensory nerve action.  

However, the November 2008 VA examiner reported that 
neurological deficits associated with degenerative disc 
disease of the spine would present in a spinal nerve 
dermatome distribution.  The November 2008 VA examiner noted 
that, at the Veteran's October 2007 VA compensation 
examination , the Veteran had a single dermatomal pattern 
sensory deficit of the left thigh.  The November 2008 VA 
examiner noted that this finding is not consistent with 
diabetic peripheral neuropathy of the lower extremities.  
Both the sensory loss over the thighs and the mild weakness 
of the EHL muscles of the feet are compatible with mild 
neurological deficits secondary to lumbar degenerative disc 
disease.

There is insufficient medical evidence to substantiate the 
Veteran's claim on this alternative theory.  See McQueen v. 
West, 13 Vet. App. 237 (1999) (indicating, like in Wallin and 
Velez, that competent medical nexus evidence is required to 
associate a secondary condition with a service-connected 
disability).  Therefore, the preponderance of the evidence is 
against granting the Veteran's claim for service connection 
on a secondary basis.  

In addition to the medical evidence, the Board has also 
considered the Veteran's lay statements.  Unfortunately, 
however, his recent assertions concerning the etiology of his 
current left leg disability are not credible given the fact 
that there was no mention whatsoever of an injury in service, 
and that he reported a two-month history of numbness and 
tingling in his left leg when treated by VA in 2007.

The Board acknowledges that the Veteran is competent, even as 
a layperson, to attest to factual matters of which he has 
first-hand knowledge, e.g., injuries in service.  See 
Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  The 
Federal Circuit has held that lay evidence is one type of 
evidence that must be considered, and that competent lay 
evidence can be sufficient in and of itself.  Buchanan v. 
Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  In Davidson 
v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009), and 
Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), the 
Federal Circuit determined that lay evidence can be competent 
and sufficient to establish a diagnosis of a condition when 
(1) a layperson is competent to identify the medical 
condition (noting that sometimes the layperson will be 
competent to identify the condition where the condition is 
simple, for example a broken leg, and sometimes not, for 
example, a form of cancer), (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  The relevance of lay evidence is not 
limited to the third situation, but extends to the first two 
as well.  Whether lay evidence is competent and sufficient in 
a particular case is a fact issue.  Id.

Although the Veteran is competent to report that his current 
left leg disability is due to service, including Agent Orange 
exposure and his service-connected Type II diabetes mellitus, 
the Board must still weigh his lay statements against the 
medical evidence of record.  See Layno v. Brown, 6 Vet. App. 
465 (1994) (distinguishing between competency ("a legal 
concept determining whether testimony may be heard and 
considered") and credibility ("a factual determination going 
to the probative value of the evidence to be made after the 
evidence has been admitted")).  In making this credibility 
determination, the Board does not find the Veteran's 
statements concerning the etiology of the left leg disability 
to be credible, since his service treatment records make no 
reference to an injury, and the medical evidence of record 
shows the first complaint of tingling and numbness in the 
left leg to be in 2007, more than 30 years after his 
separation from active duty.  See Caluza v. Brown, 7 Vet. 
App. 498, 511, 512 (1995), aff'd per curiam, 78 F.3d. 604 
(Fed. Cir. 1996).  See also Macarubbo v. Gober, 10 Vet. App. 
388 (1997) (holding that the credibility of lay evidence can 
be affected and even impeached by inconsistent statements, 
internal inconsistency of statements, inconsistency with 
other evidence of record, facial implausibility, bad 
character, interest, bias, self-interest, malingering, desire 
for monetary gain, and witness demeanor).  

It is important to point out that the Board does not find 
that the Veteran's lay statements lack credibility merely 
because they are unaccompanied by contemporaneous medical 
evidence.  See Davidson v. Shinseki, 2009 WL 2914339 (Fed. 
Cir.), quoting Buchanon, 451 F.3d at 1337 ("[T]he Board 
cannot determine that lay evidence lacks credibility merely 
because it is unaccompanied by contemporaneous medical 
evidence.")  Rather, the Veteran's statements are found to be 
inconsistent with the evidence of record, which fails to show 
an injury in service, and fails to show a relevant injury 
until over 30 decades after his separation from active duty 
in 1976.  Additionally, the medical evidence of record fails 
to show that the Veteran's current left leg disability is 
linked to his exposure to Agent Orange or his service-
connected Type II diabetes mellitus.

For these reasons and bases, the Board places greater 
probative value on the medical evidence, which shows that the 
Veteran's current left leg disability is unrelated to his 
period of active service, than his own statements in support 
of his claim.  Consequently, the Board finds that the 
preponderance of the evidence is against the Veteran's claim 
of entitlement to service connection for peripheral 
neuropathy of the left leg.  As the preponderance of the 
evidence is against his claim, the doctrine of reasonable 
doubt is not for application.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102.  Accordingly, the appeal is 
denied.
ORDER

Service connection for peripheral neuropathy of the left leg, 
to include as secondary to service-connected Type II diabetes 
mellitus or exposure to herbicides, is denied.


REMAND

Although the Board sincerely regrets the additional delay 
that will result from this remand, it is necessary to ensure 
there is a complete record upon which to decide this appeal 
so the Veteran is afforded every possible consideration.

According to McLendon v. Nicholson, 20 Vet. App. 79 (2006), 
in disability compensation (service connection) claims, VA 
must provide a medical examination for a nexus opinion when 
there is:  (1) competent evidence of a current disability or 
persistent or recurrent symptoms of a disability, and 
(2) evidence establishing that an event, injury, or disease 
occurred in service or establishing certain diseases 
manifesting during an applicable presumptive period for which 
the claimant qualifies, and (3) an indication the disability 
or persistent or recurrent symptoms of a disability may be 
associated with the Veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for the VA to make a decision on the 
claim.  See also 38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).   

The Veteran is currently diagnosed with hypertension.  With 
regard to a relevant injury in service that could account for 
this diagnosis, the Board sees that the Veteran had elevated 
blood pressure readings at his entrance examinations in 
January 1969 and April 1974.   The October 2007 VA examiner 
determined that the Veteran's hypertension was not due to his 
service-connected Type II diabetes mellitus, but was instead 
due to his elevated untreated blood pressure at his entrance 
examination and due to the fact that his blood pressure was 
untreated during service.

Therefore, since there is evidence of a current disability 
and competent medical and lay evidence of a relevant injury 
in service, an additional opinion is needed regarding whether 
the Veteran's current hypertension is a residual of his 
active  service or, instead, more likely the result of 
other unrelated factors.  

Accordingly, this claim is REMANDED for the following 
additional development and consideration:

1.   The RO/AMC shall schedule the 
Veteran for an appropriate VA 
examination so as to ascertain the 
precise nature and etiology of his 
asserted hypertension.  The claims 
file, including a complete copy of this 
remand, must be made available to the 
examiner for review of the pertinent 
medical and other history.  All tests 
deemed necessary should be undertaken.

The examiner is requested to provide an 
opinion as to whether there is clear 
and unmistakable evidence the Veteran 
had hypertension prior to beginning his 
period of active service in 1969, and 
if he did, whether there also is clear 
and unmistakable evidence this pre-
existing condition was not aggravated 
during or by his service beyond its 
natural progression.

The term "clear and unmistakable 
evidence" means "with a much higher 
certainty than 'at least as likely as 
not' or 'more likely than not.'"

If the examiner finds that there is not 
clear and unmistakable evidence that 
the Veteran's hypertension pre-existed 
his service, then the examiner should 
also address whether it is at least as 
likely as not (50 percent or more 
probable) that his current hypertension 
is attributable to his service.

The examiner should be informed that 
the term "at least as likely as not" 
does not mean merely within the realm 
of medical possibility, rather that the 
weight of medical evidence both for and 
against a conclusion is so evenly 
divided that it is as medically sound 
to find in favor of causation as it is 
to find against it.

In doing so, the examiner should 
acknowledge the Veteran's report of a 
continuity of symptomatology. Any 
opinions expressed must be accompanied 
by a complete rationale.

2.  The RO/AMC will then review the 
Veteran's claims file and ensure that 
the foregoing development actions have 
been conducted and completed in full, 
and that no other notification or 
development action, in addition to 
those directed above, is required.  If 
further action is required, it should 
be undertaken prior to further claim 
adjudication.

3.  The RO/AMC will then readjudicate 
the Veteran's claim.  If the benefit 
sought on appeal remains denied, the 
Veteran and his representative should 
be provided with a Supplemental 
Statement of the Case.  An appropriate 
period of time should be allowed for 
response.

Thereafter, if appropriate, the case is to be returned to the 
Board, following applicable appellate procedure.  The Veteran 
need take no action until he is so informed.  He has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  The purposes of this remand 
are to obtain additional information and comply with all due 
process considerations.  No inference should be drawn 
regarding the final disposition of this claim as a result of 
this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


